Citation Nr: 0944693	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-37 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The record does not demonstrate that the Veteran engaged 
in combat with the enemy.

3.  The claimed in-service stressors have not been 
corroborated, and any diagnosis of PTSD was made based on 
unverified accounts of in-service events given by the 
Veteran.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 4.125(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his service connection claim 
in May 2004.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in June 2004 
and October 2004.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a statement of 
the case (SOC) was issued in November 2006.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007). 

During the pendency of this appeal, the Court, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in November 
2006.  The case was last adjudicated in May 2007.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran's service treatment records, service personnel 
records and post-service VA treatment records have been 
obtained and associated with his claims file.  He was also 
afforded a VA medical examination in November 2004 to assess 
the current nature and etiology of his claimed psychiatric 
disability.

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).  Service connection 
may be established for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service. See 38 
C.F.R. § 3.303(d).

As a general matter, direct service connection for a 
disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and a psychosis, although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  See 38 C.F.R. §§ 3.307, 3.309 (2009).

The Federal Circuit has held that when a claimed disorder is 
not included as a presumptive disorder, direct service 
connection my nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F. 3d 1039 (Fed. 
Cir. 1994).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2009); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2009).

If the Veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  See Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
Veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality."  The determination as to whether evidence 
establishes that a Veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (Oct. 18, 1999).

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard requiring 
exposure to a traumatic event and response involving intense 
fear, helplessness, or horror.  The Court further held the 
sufficiency of a stressor was now a clinical determination 
for an examining mental health professional.  Id. at 140, 
141.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Id. at 144.  
Nevertheless, credible evidence that the claimed in-service 
stressor actually occurred is still required.  38 C.F.R. 
§ 3.304(f).  Credible supporting evidence of the actual 
occurrence of an in-service cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).  Corroboration does not require, 
however, "that there be corroboration of every detail 
including the appellant's personal participation in the 
identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

On the Veteran's May 2004 claim for service connection for 
PTSD he noted that his disability began in 1985, and he 
called his disability "post traumatic delayed stress."  In 
other statements contained in the claims file, the Veteran 
contends that he suffers from PTSD as a result of specific 
events that happened to him during his service in Vietnam.  
The Veteran served in-country Vietnam for just over ten 
months, from June 1970 to May 1971.  

The Veteran's DD 214 and personnel records noted that the 
Veteran was awarded the National Defense Service Medal, the 
Army Commendation Medal (meritorious award), the Vietnam 
Campaign Medal with 60 device and one Overseas Bar, the 
Vietnam Service Medal, and a Marksman (M-16 Rifle) badge, and 
a Good Conduct Medal.  The Veteran contends that he was told 
he was awarded a Bronze Star; however, there is no evidence 
of such award in the Veteran's records.  Service personnel 
records do reflect that his military occupational specialty 
was canoneer; however, the records do not confirm that he 
engaged in combat.  In addition, none of the military 
decorations that he received are among those typically 
recognized as indicative of combat service, (the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
with "V" device).  See VAOPGCPREC 12-99 (October 18, 1999); 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

The Veteran's service treatment records are negative for 
complaints of or treatment for any psychiatric disorders.  
Additionally, there are no records that indicated that the 
Veteran was ever injured during his service in Vietnam, to 
include knife wounds.  In June 1971 he was treated for a 
fractured left toe.  On the Veteran's August 1971 separation 
examination he noted he was in excellent health, and the 
examiner noted no clinical abnormalities or health problems.

Regarding his stressors, the first stressor the Veteran 
described was of witnessing the fragmentation of a Lieutenant 
"C." by a fellow serviceman.  He stated that this occurred 
sometime between June and September 1970, when he was 
assigned to Battery A, 13th Field Artillery, 25th Infantry 
Division.  The Veteran noted that he attempted to help 
Lieutenant C. until he was taken away by helicopter, and that 
the Veteran was unsure whether the Lieutenant survived the 
attack.

The second stressor the Veteran described happened while he 
was sleeping on the ground, awaiting his turn at guard duty.  
The Veteran recalled being awaken by the yells of a fellow 
soldier and finding an enemy soldier standing over him with a 
knife.  He described wrestling with the enemy soldier, and 
that eventually the enemy soldier ran off and back through 
the perimeter fence.  This event was noted to have happened 
when he was stationed with the 2nd Battalion, 11th Artillery, 
Headquarters Battery, though the Veteran could not supply a 
date range other than the dates that he served with the 
unit-from September 1970 to April 1971.

Additionally, in the Veteran's substantive appeal, he 
described coming under friendly motor attack and being sent 
on a 'fireball' mission to supply support fire.  The Veteran 
appears to be stating that these events happened when he was 
stationed with the 2nd Battalion, 11th Artillery, but does not 
supply a date range.

The earliest medical records concerning the Veteran's PTSD 
are dated in July 2003 when the Veteran was referred to the 
VA Behavioral Health Center from the VA Sleep Disorder 
Clinic, for the possibility that the Veteran's sleep problems 
were related to PTSD.  The Behavioral Health Center intake 
evaluation in January 2004, performed by a registered nurse, 
first provided a diagnosis of PTSD.  The Veteran noted during 
the examination that he had frequent nightmares regarding his 
service in Vietnam.  He also reported intrusive memories, 
hypervigilance, easy startle response, and a quick temper.  
In May 2004 a physician additionally diagnosed the Veteran 
with severe chronic PTSD.  The Veteran continued to seek 
treatment from the VA Mental Health Center until at least 
August 2004, and specifically described the incident of the 
enemy soldier attacking him with a knife in his sleep as a 
cause for his severe sleep disturbance.  It does not appear 
that the examiners had access to the Veteran's service 
records.

In November 2004 the Veteran was afforded a VA PTSD 
examination.  The psychiatrist noted having reviewed the 
Veteran's claims file in conjunction with the examination.  
The psychiatrist indicated that the claims file contained 
notes from the VA Mental Health clinic, and that a nurse and 
a psychiatrist had diagnosed the Veteran with PTSD and 
depression, not otherwise specified.  During the interview, 
the Veteran described difficulty sleeping accompanied by bad 
dreams.  He reported sleeping separately from his wife, being 
a restless sleeper, and frequently dreaming about the attack 
by the Vietnamese soldier.  He described being hypervigilant, 
having a quick startle response (disliking fireworks), and 
being irritable.  He even admitted to attacking past bosses, 
but that there were no legal consequences to his violence and 
he was never fired nor quit his job.  He was occasionally 
depressed but he denied any serious suicidal ideation.  He 
briefly described the stressor incident of the fragging of 
his Lieutenant, and described in more detail the incident 
where a fellow soldier, R.F., woke him up in time to fight 
off the knife attack of the Vietnamese soldier standing over 
him.  He explained to the VA examiner that he had been 
involved in artillery and mortar attacks, but that no 
soldiers had been lost and he had never been wounded.  He 
noted firing several weapons and that he used a grenade 
launcher.  The Veteran also described helping to load and 
unload casualties from helicopters, and that he went out with 
advanced parties.  The examiner diagnosed the Veteran with 
PTSD, noting the Veteran "appears to be suffering from 
posttraumatic stress disorder with anxiety and depression 
that is secondary to his military service in Vietnam."  

The RO attempted to verify the Veteran's claimed stressors of 
the fragmentation of the Lieutenant and the knife attack by 
the Vietnamese soldier, as the Veteran had provided specific 
detail regarding these two events.  In December 2004 the RO 
requested verification of the stressors through official 
sources, and received a Personnel Information Exchange System 
(PIES) notification which stated that the U.S. Army casualty 
database did not list the Lieutenant as killed during the 
period of June 9, 1970 to May 2, 1971.  PIES also noted that 
the Veteran's unit was unclear and that additional 
information was needed to verify the stressors.  The RO 
notified the Veteran of the need for additional PTSD stressor 
information.  In June 2005 the RO issued a formal finding of 
a lack of information required to verify the Veteran's 
stressors.

The Veteran supplied additional statements in April 2005, 
June 2005, December 2006 and March 2007 which continued to 
describe the two stressful incidents of the fragging of the 
Lieutenant and the knife attack by the Vietnamese soldier.  
The June 2005 and December 2006 statements noted providing 
"fire support," going on "fireball missions," and being 
under mortar attack but without dates or specific locations 
noted.  None of the Veteran's written statements included 
descriptions of transporting casualties, as he described to 
the VA examiner.

In June 2005 the Veteran supplied a statement from fellow 
solder R.F., who described the incident regarding the attack 
by the Vietnamese soldier.  R.F. identified himself as the 
soldier who had yelled to warn the Veteran.  He described 
seeing a shadow standing over the sleeping Veteran, yelling 
to the Veteran, the Veteran jumping up and chasing the 
Vietnamese soldier back through the "constentine wire" and 
out of sight.  R.F. also noted that the Veteran had 
difficulty sleeping from then on.  In July 2005 R.F. supplied 
a statement that he was not part of the 3rd Battalion, 13th 
Artillery, 25th Infantry Division and he did not know the 
Lieutenant that was fragged.

A printout from the Internet of Artillery operations for the 
3rd Battalion, 13th Artillery, from the Lessons Learned of the 
25th Infantry Division, is contained in the claims file.  It 
noted that the 3rd Battalion, 13th Artillery provided general 
support and reinforcing missions for the 25th Infantry 
Division.  

In July 2005 the RO again attempted to obtain stressor 
verification regarding the fragging of the Lieutenant through 
official sources.  A Department of Defense Congressional Unit 
Records Research (CURR) report noted that morning reports for 
Battery A, 3rd Battalion, 13th Field Artillery could verify 
that the Veteran served in the unit with the Lieutenant he 
named, and that this Lieutenant left the unit in September 
1970.  However, CURR noted that the Morning Reports did not 
list the Lieutenant as wounded, injured, or being sent to the 
Patient Casualty Company or hospital.  Again, CURR noted that 
the available Army casualty database did not list the 
Lieutenant as wounded or injured.

Notwithstanding the Veteran's diagnosis of PTSD, the claim 
must be denied because objective evidence does not show that 
the Veteran engaged in combat with the enemy, and there is 
otherwise no credible evidence that any of the Veteran's 
claimed in-service stressors occurred, including the 
fragmentation of a Lieutenant and a knife attack by a 
Vietnamese soldier.

In this case, because the Veteran did not engage in combat, 
service records or other credible supporting evidence is 
required to corroborate his statements.  See Zarycki, supra.  
Unfortunately, the only evidence regarding the Veteran's in-
service stressors are his statements and the statement of 
R.F. and there is no credible supporting evidence that either 
stressor occurred.  

Though the Veteran supplied multiple statements regarding the 
fragmentation of the Lieutenant, Morning Reports for his unit 
at the time, and the Army casualty database did not note the 
fragmentation, though certainly a fragmentation is a 
significant event.  The Morning Reports also do not note that 
the Lieutenant was injured, taken away by a helicopter or 
transferred to a hospital or casualty company.  As to the 
Veteran's statements that he was attacked by a Vietnamese 
soldier, the Veteran's details of having to fight the soldier 
off of him, and R.F.'s statements that the Veteran "jumped 
up" and scared the soldier off are conflicting.  
Additionally, this incident would not be listed in a unit 
history, or any morning reports or lessons learned as it did 
not result in injury and did not affect the entire unit, and 
would therefore not be verifiable through official sources.

In light of the foregoing evidence, the Board must conclude 
that there is no verified or verifiable stressor to support 
the claim.  In essence, combat has not been established, 
neither of the Veteran's claimed in-service stressful events 
has been corroborated by credible evidence, and the evidence 
provided by the Veteran (for both the two specific stressful 
events and additional stressful events with even less detail) 
does not present any basis for further developing the record 
in this regard.  For these reasons, the October 2004 
diagnosis of PTSD made by a VA physician is not competent or 
persuasive for VA compensation purposes because it was based 
on in-service stressful experiences that have not been 
verified. 

In the absence of credible evidence that a claimed stressor 
actually occurred, the essential criteria of 38 C.F.R. 
§ 3.304(f) have not been met, and the Board must therefore 
deny the Veteran's claim of entitlement to service connection 
for PTSD.

In arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of competent, credible, 
and persuasive evidence to support the claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. 
§ 3.102; Gilbert, supra.




ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is denied.






______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


